MEMORANDUM**
California state prisoner James Whitten-berg appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action, which alleged that prison officials subjected Whittenberg to discrimination, harassment and retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm because Whittenberg conceded in his complaint that he had failed to completely exhaust his administrative remedies. See McKinney v. Carey, 311 F.3d 1198,1199 (9th Cir.2002) (per curiam) (con-*366eluding administrative remedies must be exhausted prior to filing suit).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.